Citation Nr: 0514995	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-28 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
right arm injury.  

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for colon polyps and 
postoperative carcinoma of the colon.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977, and had several subsequent periods of reserve duty, to 
include a period of inactive duty for training in August 1991 
during which the veteran experienced a right arm injury in 
the line of duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, denied service connection 
for a low back disability; residuals of a right arm injury; a 
cervical spine disability; and colon polyps with carcinoma of 
the colon.   

A February 2003 RO decision granted the veteran a claim for a 
permanent and total disability rating for pension purposes 
based on nonservice connected disabilities, effective January 
21, 2003.  

In January 2004, the Board remanded the claim for an 
increased rating for tinnitus to the RO for issuance of a. 
Statement of the Case (SOC) and referred the issue for an 
increased (compensable) rating for hearing loss to the RO for 
adjudication.  The RO issued an SOC in April 2004, addressing 
the issue of an increased rating for tinnitus, to include 
separate compensable ratings for each ear, and the veteran 
filed a VA Form 9 shortly thereafter, timely perfecting his 
appeal of that claim.  In July 2004, the veteran indicated a 
desire for a Travel Board hearing with regard to his tinnitus 
claim.  However, in December 2004, the veteran submitted a VA 
Form 21-4138, wherein he withdrew his claim for separate 
compensable ratings for tinnitus in each ear.  In January 
2005, he submitted another VA Form 21-4138, wherein he 
confirmed that he wished to withdraw his claim for an 
increased rating for tinnitus.  Accordingly, this matter is 
not currently in appellate status.  38 U.S.C.A. § 20.204 
(2004).  

Pursuant to the Board's referral in its January 2004 remand 
noted above, the RO issued a decision in August 2004 denying 
the veteran's claim for an increased rating for hearing loss.  
As a notice of Disagreement has not yet been received with 
regard to this issue, it is not current on appeal.  See 38 
C.F.R. § 20.201 (2004); Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  A chronic low back disability, to include arthritis, was 
first shown more than one year post-service and the 
preponderance of the evidence is against a link between a 
current diagnosis of a low back disorder and any incident of 
active duty, active duty for training or inactive duty for 
training.  

3.  The veteran sustained a right arm injury during service 
but the preponderance of the evidence is against a link 
between a current diagnosis of a right arm disability and any 
incident of active duty, active duty for training or inactive 
duty for training.  

4.  A cervical spine disability, to include arthritis and 
disc disease, was first shown more than one year post-service 
and the preponderance of the evidence is against a link 
between a current diagnosis of a cervical spine disability 
and any incident of active duty, active duty for training or 
inactive duty for training.  

5.  The veteran's pre-enlistment examination was negative for 
any disease of the lower intestinal tract, to include polyps 
of the colon; clinical findings recorded during service 
clearly and unmistakably show that the veteran had polyps of 
the colon during service and such clearly and unmistakably 
were not aggravated during service.

6.  Carcinoma of the colon was not present during service or 
for many years thereafter; there is no medical evidence that 
links the veteran's colon cancer to any incident of or 
finding recorded during service.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, to include 
arthritis of the lumbar spine, is not warranted.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Service connection for a right arm injury is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  Service connection for colon polyps and carcinoma of the 
colon is not warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1996, October 1998, May 1999, and 
November 1999 rating decisions; the January 1997, May 1999, 
and June 1999 Statements of the Case; the October 1997, 
October 1998, November 2000, June 2001, November 2001, July 
2002, July 2004, and January 2005 Supplemental Statements of 
the Case; the January 2004 Board Remand; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for service connection for a low back disability; residuals 
of a right arm injury; a cervical spine disability; and colon 
polyps and carcinoma of the colon, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated October 1998, July 
1999, June 2001, and April 2004 informed him of the types of 
evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims for service connection for a low back 
disability; residuals of a right arm injury; a cervical spine 
disability; and colon polyps and carcinoma of the colon, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decisions that are the subject of 
this appeal.  However, the RO decisions that are the subject 
of this appeal were issued in November 1996, October 1998, 
May 1999, and November 1999, before the enactment of VCAA.  
The RO obviously could not inform the veteran of law that did 
not exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the November 1996, October 1998, May 1999, and 
November 1999 RO decisions, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for service 
connection for a low back disability; residuals of a right 
arm injury; a cervical spine disability; and colon polyps and 
carcinoma of the colon, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statements of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 1998, July 1999, June 2001, and April 2004 
letters and asked him to identify all medical providers who 
treated him for a low back disability; residuals of a right 
arm injury; a cervical spine disability; and colon polyps and 
carcinoma of the colon.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
May 1996, August 1998, and April 2004, which include nexus 
opinions relating to the three orthopedic issues on appeal.  
The Board finds these examinations provide sufficient 
findings upon which to determine whether or not service 
connection is warranted for the veteran's disabilities.  
There is no duty to provide another examination or medical 
opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran contends that his low back disability, cervical 
spine disability, and right arm disability are due to an 
injury sustained during a period of inactive duty for 
training in which he fell off the back of a truck.  His 
service connection claim for colon polyps and carcinoma of 
the colon is based on his contention that he developed colon 
polyps, and had them removed during active duty from June 
1973 to June 1977, and that he subsequently developed cancer 
in the same region.  

The veteran's service medical records reflect that in May 
1973, upon entering service, the veteran completed a Report 
of Medical History in which he indicated a history of a 
tumor, growth, cyst, or cancer.  He noted the same history in 
a March 1978 Report of Medical History.  A July 1973 report 
indicates that due to a family history of multiple polyposis 
of the colon, a barium enema was obtained on two occasions.  
The post evacuation film revealed some finding that were 
consistent with polyps in the mid-descending region.  The 
veteran underwent a colonoscopy in August 1973, but no 
evidence of polyps was seen.  

In August 1976, the veteran was involved in a motorcycle 
accident.  There were no indications of spinal injuries, and 
x-rays were negative.  The veteran's March 1977 separation 
examination was normal.       

In conjunction with the veteran's National Guard service, the 
veteran completed another Report of Medical History in August 
1982 in which he reported a history of polyps in his colon 
that were removed in 1972.  In June 1988, he complained of a 
six-year history of back pain all across his back.  He stated 
that he was involved in a motorcycle accident about seven 
years earlier in which he injured what appears to be his back 
or neck.  He also broke his collarbone.  Range of motion was 
decreased and he had pain at the extremities.  Despite the 
reported six-year history of back pain, a June 1987 
examination revealed the spine to be normal.  In June 1991 
(during which time the veteran had a period of inactive duty 
for training), the veteran complained of a nine to ten year 
history of lower back pain that never resolved.  X-rays 
revealed mild arthritic changes, otherwise normal.  He 
continued to have full range of motion and normal strength.      

A March 1993 medical report by physician's assistant G.P. 
reflects that the veteran sought treatment for low back and 
right forearm pain.  Examination of his back showed that 
there was no tenderness to palpation, and that he had full 
range of motion at the waist and hips.  Examination of the 
right arm showed no tenderness.  X-rays of the lumbar spine 
and right arm revealed no significant abnormalities.  The 
clinician diagnosed the veteran with a forearm contusion; 
noted that the exam was normal; that he doubts nerve 
conduction studies would be helpful with normal exam; and 
that x-rays show nothing of significance.  

The veteran submitted a correspondence from the Gering 
Medical Clinic dated April 1995 that indicates that the 
veteran has a low back syndrome for which he required 
nonsteroidal anti-inflammatories and muscle relaxants.  

The veteran underwent a VA examination in May 1996.  He 
continued to complain of right arm pain.  Upon examination, 
there was no gross abnormality, nor atrophy.  The veteran had 
deep tendon reflexes, normal strength and normal sensation.  
There was no tenderness to palpation.  The veteran was able 
to flex the shoulder to 180 degrees; abduct the shoulder 180 
degrees; extend the shoulder 45 degrees; and flex his elbow 
to 145 degrees.  The clinician's assessment was that this was 
a normal examination; that no etiology for pain could be 
found; and that she could not recommend any further testing.  
A May 1996 x-ray report shows no evidence of fracture.  

In November 1996, M.E.S. submitted a correspondence in which 
he stated that he was a member of the Army Band with the 
veteran.  They were riding in the back of a truck when the 
driver of the truck accelerated unexpectantly, causing 
everyone to jerk backwards.  The veteran tried to use his 
right arm to hold onto the railing, but he ended up falling 
off the truck.  M.E.S. stated that no one was sure of the 
extent of the veteran's injuries, but it seemed that he had 
injured his right arm.  The veteran and M.E.S. have kept in 
touch over the years and M.E.S. states that the veteran has 
informed him of residual pain in his arm as a result of the 
injury he sustained that summer.  

C.J. submitted a statement in June 1997 in which he recalls 
the veteran informing him of the accident in which he hurt 
his arm.  He admitted that he did not witness the accident, 
but noted that everyone in the 67th Army Band was aware of 
it.  He sent the veteran to inform his group leader and to go 
to base hospital, which the veteran did.  Months later, the 
veteran once again informed him that he was having trouble 
with his arm.  

The veteran also submitted lay statements by K.S. and J.D.S. 
dated July 1997 and July 2001 respectively, which 
substantiate the other lay statements.  In March 2002, M.E.S. 
submitted another correspondence in which he stated that he 
has noticed a steady deterioration of the veteran's health 
since the accident.  

A September 1997 progress report noted that the veteran last 
had a colonoscopy in 1973 but that he did not wish to repeat 
the procedure because it was very painful.  

X-rays taken in November 1997 show a bayonet deformity of the 
distal right clavicle, secondary to an old injury; otherwise 
an unremarkable right shoulder.  A November 1997 
electromyogram and an arthrogram also yielded normal 
findings.  A February 1998 clinician stated that the 
veteran's symptoms could not be explained by any organic 
basis in orthopedics.  He referred the veteran to a 
neurologist.   

In April 1998, Dr. S.H. opined that the veteran might have 
some type of brachial plexus stretch injury that had gone 
into chronic pain phase; however, he could not exclude 
cervical radiculopathy.  A subsequent MRI of the cervical 
spine revealed multilevel spondylitic disease which included 
a broad based central disc herniation C5-6 with marked spinal 
stenosis and a rightward small to moderate sized paracentral 
disc herniation at C6-7.  Dr. S.H. assessed the veteran with 
chronic pain syndrome and a large herniated disc with free 
fragment that is causing spinal cord compression.  

The veteran underwent another VA examination in August 1998.  
He reported a history of losing his balance while seated on a 
truck. He stated that he caught himself with his right upper 
extremity, putting most of his weight on the one arm.  The 
clinician (Dr. M.R.R.) noted that although the accident 
occurred in 1991, the veteran's treatment records are 
predominantly dated 1996-1998.  Upon examination, the veteran 
had flexion of his cervical spine to only 20 degrees; 
extension to neutral; full left lateral rotation; and right 
lateral rotation was limited to 45 degrees.  Motor strength 
showed breakaway weakness throughout with no anatomic 
physiologic distribution.  Palpation of the cervical spine 
did not show any muscular spasm or atrophy.  The right upper 
extremity showed full range of motion, both actively and 
passively, though the veteran had complaints of pain with 
motion above his head.  He had good rotator cuff strength and 
no evidence of instability.  Dr. M.R.R. could find no 
etiology for the veteran's pain.  In his discussion, he noted 
that the veteran had some findings on the cervical MRI that 
were consistent with degenerative disc disease.  However, 
neurological testing has been entirely normal.  He stated 
that if the veteran were having radicular symptoms in his 
neck and the disc herniation was pinching on neural elements, 
then this would certainly show up on the EMG and explain the 
weakness in his right upper extremity.  Instead, the 
veteran's weakness is in a nonanatomic distribution and is 
not clinically correlated. Dr. M.R.R. felt that the veteran 
was not cooperating and that these do not represent true 
findings.  He noted that it is unlikely that the fall as 
described by the veteran would result in cervical disc 
disease (although it is possible).  He concluded by stating 
that "I feel it is unlikely the injury resulted in the 
cervical disc disease, and it is unlikely at all that the 
cervical disc disease is resulting in the right upper 
extremity pain and numbness, and I have no explanation for 
these whatsoever."  

In September 1998, the veteran was passing bright red blood 
through the anal canal.  He sought treatment at the Regional 
West Medical Center.  The clinician noted that the veteran 
had a long history of polyposis.  His mother suffered from 
the same condition.  The veteran was proctoscoped at the age 
of 17 and had several polyps removed.  He was supposed to 
follow up with treatment but he found the experience so 
painful that he never went back.  Upon undergoing a 
colonoscopy, the clinician assessed the veteran with rectal 
carcinoma, colon cancer, polyposis syndrome, and iron 
deficiency anemia secondary to rectal bleeding.  The veteran 
subsequently underwent chemotherapy; and in November 1998, 
underwent surgery.    

In March 2000, the veteran treated with Dr. S.H.  Upon 
examination, the clinician noted that the veteran had rather 
significant C5 and C6 muscle weakness in his right arm.  
There was breakaway, and the biceps, deltoids, 
brachioradialis and some of the wrist extensors were weak.  
There was also atrophy in the right arm as compared to the 
left.  Dr. S.H. stated that "given the history of trauma as 
well as the presence of free fragments in the absence of 
significant osteoarthritis, I would think that this is more 
likely than not to have been caused by his service-related 
injury than other factors."  In September 2000, a home 
cervical traction unit was mailed to the veteran.  

The veteran underwent another MRI of the cervical spine in 
May 2000.  It revealed the same multilevel spondylitic 
disease as before, and the clinician's impression was that it 
was largely stable.  However, the C5-6 level showed decrease 
in prominence of the broad based central disc herniation with 
less severe spinal stenosis when compared to the April 1998 
MRI.  No interval cord changes were noted.  

The veteran testified at his May 2003 Travel Board hearing 
that after falling off the truck in August 1991, he landed on 
his buttocks.  At the time of the accident, he experienced 
numbness in his hands and arms.  He has been taking 
painkillers (Tylenol, Ibuprofen).  He is precluded from 
working due to colon cancer and a urinary problem.  Regarding 
his back and his arms, he simply isn't able to put in the 
hours that he used to and he is unable to lift much.  
Occasionally, he experiences pain in his legs (actually more 
of a numbness), but not as a rule.  He can only sit 
comfortably for about 20 minutes before he experiences pain 
in his back.  

Regarding his colon polyps, the veteran testified that he 
remembers going in for tests and having them removed.  He 
stated that when there are not very many, they can be removed 
during the same appointment in which the test is performed. 
He stated that he went into a Navy hospital twice for them.  
He believes it was at Waukegan, Illinois.  After the first 
appointment, he was told that he wasn't cleaned out enough 
and that he would have to return a week later.  Now he has 
full-blown colon cancer and his colon was removed in 1998.       

The veteran underwent a VA examination in April 2004.  He 
complained of worsening constant pain over the entire 
posterior neck bilaterally which radiates across the tops of 
both shoulders.  It also radiates down the right arm to his 
fingertips.  Pain on his left side radiates to the superior 
lateral aspect of the left shoulder.  He also reports an 
intermittent tingling sensation in all the fingertips of his 
right hand.  His neck and shoulder pain is made better with 
Ibuprofen (he takes 8-16 200 mg tablets per day).  He has 
been unemployed since 2001 or 2002.  He can no longer do 
mechanic's work in his garage, mow his lawn, or do house 
maintenance.  He continues to play guitar in a band, but 
cannot play as long as he used to.  

Upon examination, inspection of the musculature of the right 
arm compared to the left showed a normal and symmetrical 
shoulder girdle musculature.  There appeared to be a mild 
diffuse decrease in muscle mass of the right upper and lower 
arm when compared with the left.  The right mid biceps 
measured 3/4 inch less in circumference when compared to the 
left, and the right mid forearm circumference measured 3/4 inch 
less than the left.  There was generalized weakness in the 
entire right arm, and the veteran gave way when testing all 
muscles on the right side when compared with the left.  There 
was no atrophy of the neck and no palpable spasm.  Deep 
tendon reflexes of the upper and lower extremities were 
symmetrical and normal.  On neurosensory testing, the veteran 
reported decreased pinprick from dull discrimination in the 
entire right arm, but he can still maintain discrimination of 
pinprick from dull.  It felt less sharp on the right arm 
compared to the left.  He also reported decreased vibratory 
sensation in the fingers of the right hand compared to the 
left.  

Range of motion testing of the neck showed that the veteran 
had 21 degrees of extension and 23 degrees of flexion.  After 
repetitive motion, he had 10 degrees extension and 23 degrees 
of flexion.  On right rotation, he initially had 47 degrees 
of right rotation; after repetitive motion there was 20 
degrees of rotation.  He had 21 degrees of left rotation; 
after repetitive motion, he had 24 degrees.  He had 18 
degrees of right lateral motion and 15 degrees of left 
lateral motion.  After repetitive motion, he had 9 degrees of 
right lateral motion and 11 degrees of left lateral motion.  
The veteran stopped his range of motion in all directions at 
the end point because he said the he was experiencing pain 
and did not want to move further.  After repetitive motion, 
he had decreased rotation to the right at 20 degrees.  
Approximately five minutes later, he was seen walking down 
the hall after the examination and he turned his head to talk 
to a companion.  He moved easily and without evident pain, as 
he went to an estimated 45 degrees of right rotation.  

The clinician diagnosed the veteran with degenerative disc 
disease with cervical radiculopathy, and a right arm 
contusion.  In his discussion, he noted that the veteran's 
claims file was extensively examined and he reported that the 
etiology of the veteran's right arm condition is best 
determined by looking at examination reports that were 
recorded as close as possible to the date of injury.  The 
clinician noted a March 1993 report from Dr. J.H. in which he 
stated "but now his right arm is aching, from his LOD injury 
of 08/1991.  He is eligible to go to Fitzsimmons for his 
right arm problem and will so arrange that."  When the April 
2004 clinician asked the veteran what became of that course 
of action, the veteran stated that he never went for the 
examination.   

The clinician also noted the March 1993 report by physician's 
assistant G.P. in which he stated, "also complains of right 
forearm pain.  Had forearm contusion in Aug with no fracture.  
Right arm (has) normal range of motion, no tenderness, tinels 
negative, normal sensation.  Assessment/Plan: Recurrent right 
forearm pain, normal exam, doubt nerve conduction studies 
helpful with normal exam...x rays show nothing of significance, 
these will be sent with patient to ortho consult."   

The clinician also noted the veteran's normal examination in 
May 1996.  

The clinician pointed out that a cervical spine disability 
was not noted until an April 1998 MRI of the cervical spine 
revealed multilevel spondylitic disease, which included a 
broad based central disk herniation C5-6 with marked spinal 
stenosis and rightward small to moderate sized paracentral 
disk herniation at C6-7.  A neurologic evaluation showed a 
normal arthrogram of the shoulder and normal EMG nerve 
conduction study.  

The clinician stated that "Considering that the best 
evidence for what really happened to this veteran's right arm 
exists in the reports most closely linked to the injury, it 
appears the veteran sustained a right forearm contusion.  The 
presence of the cervical spine degenerative disk disease and 
myelopathy and radiculopathy has been subsequently well 
documented.  The question then is whether or not the injury 
that occurred in 1991 would have resulted in his cervical 
spine disease, which is currently present.  It is less likely 
as not that this fall in 1991 from the back of the truck 
resulted in his current cervical spine disease.  The exams 
within 5 years of the injury were negative for atrophy or 
weakness.  Now he has his cervical spine disease which might 
account for his radicular pain, weakness, and atrophy."  He 
concluded by saying that "Based on the evidence of record, 
the diagnosis of his right arm condition in 1991 is a right 
forearm contusion.  The manifestations of his current arm 
condition are most likely caused by or a result of his 
cervical spine condition which is less likely as not caused 
by or a result of his injury in 1991."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves. 38 U.S.C.A. § 
101(23) (West 2002).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis and a malignant tumor 
(cancer), which are manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel. 38 
U.S.C.A. § 7104(c).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Low back disability
The Board finds that there were no complaints or findings 
attributed to a back condition during the veteran's period of 
active duty (June 1973 to June 1977).  The veteran's March 
1977 separation examination was normal.       

In June 1988, he complained of a six-year history of back 
pain all across his back and noted that he was in a 
motorcycle accident about seven years earlier.  The seven-
year history would place the onset of lower back pain in 
approximately 1981 (four years after service).  The Board 
cannot determine if the motorcycle accident to which the 
veteran referred was the one sustained during service (which 
occurred in 1976), or if the veteran sustained another 
motorcycle accident in approximately 1981 (as the report 
seven year history would indicate).  However, the Board notes 
that an August 1976 medical report made shortly after the in 
service motorcycle accident specifically noted that the 
veteran did not sustain any spinal injuries, and that x-rays 
were normal.  Furthermore, the veteran's separation 
examination was normal.  If the veteran sustained another 
motorcycle accident seven years prior to the June 1988 
complaint of recurrent back pain, then that motorcycle would 
have occurred post-service, and any injuries so sustained 
would not be service connected.  Finally, the first clinical 
finding of a low back disability consists of June 1991 x-rays 
that revealed mild arthritic changes, otherwise normal.  He 
continued to have full range of motion and normal strength.  
As to the X-ray evidence of arthritis, the veteran did have a 
period of inactive duty for training in June 1991 but the 
mild arthritis changes were not classified as post-traumatic.  
Service connection may be granted for injuries during 
inactive duty for training; it is not warranted for diseases.  
See 38 U.S.C.A. § 101(24).    

In sum, a chronic low back disability, to include arthritis, 
was first shown more than one year post active service and 
the preponderance of the evidence is against a link between a 
current diagnosis of a low back disorder and any incident of 
active duty, active duty for training or inactive duty for 
training.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for low back disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Cervical spine disability and residuals of a right arm injury
The Board notes the veteran's testimony that he felt pain in 
his arms and back following his August 1991 fall off a truck.  
However, the Board also notes that the first evidence of 
treatment did not occur until March 1993.  Upon examination, 
the veteran's back was not tender to palpation and displayed 
full range of motion. Examination of the right arm showed no 
tenderness and x-rays revealed no significant abnormalities.  

The veteran underwent VA examinations in May 1996, August 
1998, and April 2004.  The May 1996 clinician's assessment 
was that it was a normal examination and no etiology for pain 
could be found.  The May 1996 x-ray report showed no evidence 
of fracture.  Similarly, the August 1998 clinician could find 
no etiology for the veteran's pain and noted that if the 
veteran were having radicular symptoms in his neck and the 
disc herniation was pinching on neural elements; then this 
would certainly show up on the EMG.  Instead, all 
neurological testing (including a November 1997 EMG) has been 
entirely normal.  He concluded by stating that "I feel it is 
unlikely the injury resulted in the cervical disc disease, 
and it is unlikely at all that the cervical disc disease is 
resulting in the right upper extremity pain and numbness, and 
I have no explanation for these whatsoever."        

At the veteran's April 2004 VA examination, the clinician 
opined that "Based on the evidence of record, the diagnosis 
of his right arm condition in 1991 is a right forearm 
contusion.  The manifestations of his current arm condition 
are most likely caused by or a result of his cervical spine 
condition which is less likely as not caused by or a result 
of his injury in 1991."  

The Board acknowledges Dr. S.H.'s March 2000 opinion that 
"given the history of trauma as well as the presence of free 
fragments in the absence of significant osteoarthritis, I 
would think that this is more likely than not to have been 
caused by his service-related injury than other factors."   

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors that favor the 
valuation of the April 2004 VA medical opinion over the March 
2000 opinion provided by Dr. S.H.   

The Board notes that there is no evidence that Dr. S.H. had 
complete access to the veteran's claims file.  Furthermore, 
his March 2000 opinion contains no explanation as to how the 
veteran showed minimal symptoms in March 1993; was found to 
have had a normal examination in May 1996; did not show 
evidence of a cervical spine disability until April 1998; and 
had completely normal neurological findings as late as 1998 
(including a normal arthrogram of the shoulder and normal EMG 
nerve conduction study).  

The April 2004 VA clinician had complete access to the 
veteran's claims file and thoroughly discussed the extensive 
medical history before coming to his conclusion.  He also 
provided a rationale for the opinion and paid specific 
attention to those medical records closest to those that 
initially diagnosed the veteran.  The Board also notes that 
the April 2004 clinician's conclusion is supported by the 
similar findings and opinions of the May 1996 and August 1998 
clinicians.

In conclusion, the Board finds that the three VA examinations 
(May 1996, August 1998, and April 2004) have either yielded 
normal findings (in the case of the May 1996 examination) or 
have resulted in opinions that the veteran's cervical spine 
disability and residuals of a right arm injury, are less 
likely than not related to the veteran's August 1991 fall.

In sum, the veteran sustained a right arm injury during 
service but the preponderance of the evidence is against a 
link between a current diagnosis of a right arm disability 
and any incident of active duty, active duty for training or 
inactive duty for training.  As to the cervical spine 
disability, to include arthritis and disc disease, a 
disability of this segment of the spine was first shown more 
than one year post-service and the preponderance of the 
evidence is against a link between a current diagnosis of a 
cervical spine disability and any incident of active duty, 
active duty for training or inactive duty for training.  

As the preponderance of the evidence is against the claims 
for service connection for a cervical spine disability and 
residuals of a right arm injury, the benefit of the doubt 
doctrine is not for application in the instant case, and the 
claims must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).
 
Colon polyps and carcinoma of the colon
The veteran's preenlistment examination was negative for any 
indication or history of polyps of the colon.  However, in an 
August 1982 Report of Medical History, the veteran indicated 
a history of polyps in his colon that were removed in 1972 
(prior to service).  Thus, while a presumption of soundness 
arises from the normal preenlistment examination, the 
question becomes whether this presumption is rebutted by 
clear and unmistakable evidence and, if so, whether the 
preexisting disease was aggravated during service.     

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed 
prior to service.  Section 3.304(b) is therefore invalid 
and should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 
38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 
38 U.S.C. § 1111. 

See also, Cotant v. Principi, 17 Vet. App. 116 (2003).  

The Board notes that the service medical records show that 
colon polyps were apparent upon X-ray examination but were 
not confirmed upon colonoscopy examination.  Though the 
service medical records substantiate the veteran's testimony 
that he was seen regarding concerns of colon polyps (due to a 
family history), an August 1973 colonoscopy report shows that 
no evidence of polyps was seen.  There is no further evidence 
of colon polyps or carcinoma of the colon within the service 
medical records of for decades thereafter (September 1997).  

In sum, the veteran's pre-enlistment examination was negative 
for any disease of the lower intestinal tract, to include 
polyps of the colon; undisputed history obtained from the 
veteran during service and thereafter service clearly and 
unmistakably show that the veteran had polyps of the colon 
prior to service and colonoscopy findings recorded during 
service show that his polyps clearly and unmistakably were 
not aggravated during service as they were not even confirmed 
to be present upon the August 1973 colonoscopy noted above.  

As to the veteran's colon cancer, carcinoma of the colon was 
not present during service or for many years thereafter and 
there is no medical evidence that links the veteran's colon 
cancer and any incident of or finding recorded during 
service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for colon polyps and carcinoma 
of the colon must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of a right 
arm injury is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for colon polyps and 
carcinoma of the colon is denied.  



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


